BUSSEY, Judge.
Petitioner, Mathew Weeden, has filed herein an application for a writ of habeas corpus for the purpose of securing his release from confinement in the State Penitentiary.
The petitioner, Inmate No. 40797, was received at said penitentiary on January 11, 1940, and is now being imprisoned in said institution for and on account of a judgment and sentence entered on January 6, 1940, in the District Court of Wagoner County, Oklahoma, Case No. 2009, wherein he was tried and convicted by a jury for the crime of rape in the first degree, for which he received a .sentence of 99 years.
Petitioner’s sole complaint is that the judgment and sentence was excessive under the facts. This court has repeatedly held that the question of whether punishment assessed by the trial court was excessive is a matter to be considered only on appeal from a final judgment and cannot be inquired into on habeas corpus. Perry v. Waters, 97 Okl.Cr. 17, 256 P.2d 1119.
The petition is denied.
NIX, P. J., and BRETT, J., concur.